DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 03/28/2022.
Claims 1 and 19 are amended.
Claims 1-20 are currently pending and have been examined.	


Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.
 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:

The Examiner agrees with Applicant’s arguments regarding the 103 rejections of claims 1-14 and 18-20 over Lewis (US 2016/0335659) in view of Arora (US 2017/0061528).  The combination of Lewis in view of Arora do not teach “determining whether a first ranking associated with a first ghost content item, of the one or more first ghost content items, matches one or more rankings associated with one or more presented content items; and generating and storing a first ghost impression indicator associated with the first ghost content item based upon a determination that the first ranking associated with the first ghost content item matches the second ranking associated with the first content item presented via the first client device”.
Lewis provides for identifying one or more first ghost content items of the second plurality of content items associated with one or more ratings of the first plurality of ratings. However, Lewis does not disclose rankings associated with the ghost content items and presented content items; determining whether a first ranking associated with a first ghost content item, of the one or more first ghost content items, matches one or more rankings associated with one or more presented content items; and generating and storing a first ghost impression indicator associated with the first ghost content item based upon a determination that the first ranking associated with the first ghost content item matches the second ranking associated with the first content item presented via the first client device.
Arora teaches ranking of a plurality of rated content items in order to identify winners.  However, Arora does not teach or suggest determining whether a first ranking associated with a first ghost content item, of the one or more first ghost content items, matches one or more rankings associated with one or more presented content items; and generating and storing a first ghost impression indicator associated with the first ghost content item based upon a determination that the first ranking associated with the first ghost content item matches the second ranking associated with the first content item presented via the first client device.
Levinson (US 2017/0068987 A1), while not relied upon, provides relevant teachings similar to the claimed invention.  Levison describes an advertisement system which measures the increase in conversions that can be attributed to an advertisement campaign.  Levinson teaches ranking candidate ads; conducting an ad auction, and determining ghost content items.  However, Levinson does not teach or suggest determining whether a first ranking associated with a first ghost content item, of the one or more first ghost content items, matches one or more rankings associated with one or more presented content items; and generating and storing a first ghost impression indicator associated with the first ghost content item based upon a determination that the first ranking associated with the first ghost content item matches the second ranking associated with the first content item presented via the first client device.
Moreover, even assuming arguendo that the features of the claims exist individually, the combination of features as claimed would not have been obvious to one of ordinary skill in the art because any combination of the evidence obtained to reach the combination of features as claimed would require substantial reconstruction of Applicant' s claimed invention relying on improper hindsight bias.

Response to Arguments
Applicant’s arguments filed 03/28/2022, with respect to 35 USC § 101, have been fully considered but they are not persuasive.  With regards to claim 1-20, the applicant argues that 1) the present claims do not recite a judicial exception, and are therefore eligible under Prong One of Step 2A (Remarks, pg. 14); 2) the present claims integrate any alleged judicial exception into practical application under Prong Two of Step 2A by providing improvements to the technical field of content effectiveness measurement (Remarks, pgs. 15-16); and 3) the claims recited an additional elements in a non-conventional arrangement thus providing “significantly more” than an abstract idea (Remarks, pgs.17-18).
In response to argument 1, the Examiner respectfully disagrees.  As stated in the 2019 PEG, “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” fall under the Certain methods of organizing human activity grouping of abstract ideas.   As identified in the rejection below, claim 1 recites abstract limitations describing a method for selecting content items to present to a client in response to a client request.  In view of paragraph ¶ [0054] of the Specification, the content items are understood to be “advertisements, images, links, videos, etc.) for presentation, and are received from an entity including, “an advertiser, a company, a brand, and organization, etc. (¶ [0044]).  The steps, for example, of receiving a request for content, identifying ghost content items, and providing a first content item to the first client each describe an abstract marketing/advertisement behavior of determining relevant content/advertisements to send a user. Therefore, the claims recite an abstract idea.
In response to argument 2, the Examiner respectfully disagrees.  As provided in MPEP 2016.05(a), it important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.
Measuring content effectiveness, as explained above, is a marketing/advertising practice and therefore an abstract idea.  On page 16 of the Remarks, Applicant argues that determining the effectiveness of content items, providing efficient determination of measurements, and preventing transmission of ineffective content items are improvements to a technical field.  However, these concepts are marketing/advertising steps and merely applied on a general-purpose computer that processes, sends, and stores information.  The courts have indicated similar examples insufficient to show an improvement to technology such as: “gathering and analyzing information using conventional techniques and displaying the result” TLI Communications, and “delivering broadcast content to a portable electronic device such as a cellular telephone, when claimed at a high level of generality,” Affinity Labs of Tex. v. Amazon.com.  Further, the “automatic control of transmission of content items without requiring manual effort” (¶ [0182] of the instant application) is achieved using a computer in its intending way to transmit information.  Accordingly, the claimed additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
In response to argument 3 the Examiner respectfully disagrees.  As provided in the 2019 PEG, in Step 2B, “examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same conclusion is reached in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The limitations of claim 1 amount to no more than performing the abstract idea of determining content to present to a client with conventional computer components.  Beyond the abstract idea, the claims recite a client device (which is used to transmit data, e.g., “receiving a first request … with a first client device” and “providing a first content item … to the first client device); a processor (used to execute processor-executable instructions); and a memory (used to store information, e.g., “memory comprising processor-executable instructions”).  Each recited computer component is recited at a high level, and performs functions the courts have identified as conventional computer activity. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  There is nothing present in the ordered combination of receiving a request, analyzing data, and storing and presenting data in response to the analysis, which is not present individually.  Thus, the Examiner maintains that even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  

Applicant’s arguments filed 03/28/2022, with respect to 35 USC § 103, have been fully considered and are persuasive.  The § 103 rejections of claims 1-20 have been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without significantly more. 

Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 1-20 are directed to a method (process), a system (machine or manufacture), and a non-transitory medium (manufacture), respectively.  As such, the claims are directed to statutory categories of invention.  Claims 1, 19, and 20 are parallel in nature, therefore, the analysis will use claim 1 as the representative claim.

If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
The claimed invention of claims 1, 19, and 20 recite the abstract idea of “processing client requests for content”.  Specifically, representative claim 1 recites abstract limitations including: “receiving a first request for content associated with a first client …, wherein the first request for content is indicative of a first quantity of content items; determining a first plurality of bid values associated with a first plurality of content items; selecting a second plurality of content items from the first plurality of content items based upon the first plurality of bid values, wherein: the second plurality of content items is associated with a first plurality of rankings; and a second quantity of content items of the second plurality of content items is greater than the first quantity of content items associated with the first request for content; identifying one or more first ghost content items of the second plurality of content items, wherein the one or more first ghost content items are associated with one or more first rankings of the first plurality of rankings; selecting a third plurality of content items, of the second plurality of content items, that are not ghost content items for presentation …, wherein: a third quantity of content items of the third plurality of content items is equal to the first quantity of content items associated with the first request for content; and the third plurality of content items is associated with a second plurality of rankings; providing, a first content item, of the plurality of content items, to the first client, wherein: the first content item is associated with a second ranking of the second plurality of rankings; and a second content item, of the third plurality of content items, is associated with a third ranking of the second plurality of rankings; determining whether a first ranking associated with a first ghost content item, of the one or more first ghost content items, matches one or more rankings associated with the presented content items; and generating and storing a first ghost impression indicator associated with the first ghost content item based upon a determination that the first ranking associated with the first ghost content item matches the second ranking associated with the first content item presented...”.
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, represents a commercial interaction (i.e. processing client requests for content) and are therefore a method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”.  In this case, determining content to present to user bases on an analysis of content information is a certain method of organizing human activity because is it an advertising, marketing or sales activity of behavior.  Accordingly, claims 1, 19 and 20 recite an abstract idea.

If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. In Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
Claim 1 further recites “a first client device”. Claim 19 further recites “a processor” and “a memory comprising process-executable instructions”. Claim 20 recites “a non-transitory machine-readable medium having stored thereon processor-executable instructions”.  The functions of the first client device, the processor, the memory and the non-transitory machine-readable medium are recited at a high level of generality, and, as applied, are a tool used in their ordinary capacity to perform the functions of receiving, processing, storing and transmitting data, and therefore amount to “apply it.”   The claim computer components are recited at a high level of generality and are merely invoked as tool to perform the abstract idea.  
Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

If the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
As discussed above, the additional elements amount to mere instructions to apply the exception using a generic computing device.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Similar to TLI Communications, the invention merely invokes computers as a tool to perform an existing process.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, process, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).

Dependent claims 2-18 are further directed to the abstract idea identified above (i.e. processing requests for content items), and do not recite any further additional elements beyond “a first client device”, which as discussed above is merely applied as a tool to perform economic tasks.  Accordingly, claims 2-18 do not provide a practical application of the abstract idea, and are not significantly more by the same analysis presented above in relation to claims 1, 19, and 20.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Duan et al. (US 2020/0401634 A1) provides for determining performance gains for content item delivery based on modifications to content item selection parameters.
NPL Reference U (Cui, Qing, et al.) describes testing an ad selection model.
NPL Reference V (Shariat, Shahriar, Burkay Orten, and Ali Dasdan) proposes a more accurate method for online evaluation of bid prediction and optimization models.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY A GIBSON-WYNN whose telephone number is (571)272-8305.  The examiner can normally be reached on M-F 8:30-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.G.W./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625